DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter/ Examiner’s Comments
Regarding claim 1, Toyama discloses (US 5,621,575 A) an optical image capturing system (Fig 1, wide angle lens system) comprising seven lens elements (L1-L7), the seven lens elements being, in order from an object side to an image side, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L1), and a seventh lens element (L7); wherein each of the first lens element (L1), the second lens element (L2), the third lens element (L3), the fourth lens element (L4), the fifth lens element (L5), the sixth lens element and the seventh lens element has an object-side surface facing towards the object side (Fig 1, L6, L7), and an image-side surface facing towards the image side (Fig 1); the seventh lens element has negative refractive power (Col 3, line 36); there is an air gap between each of adjacent lens elements of the seven lens elements (Fig 1). 
Toyama does not explicitly disclose wherein the object-side surface of the sixth lens element is convex in a paraxial region thereof and has a convex-to-concave shape 
With regards to dependent claims 2-9, these claims depend upon independent claim 1 and are therefore indicated as allowable.
Regarding claim 10, Toyama discloses (US 5,621,575 A) an optical image capturing system (Fig 1, wide angle lens system) comprising seven lens elements (L1-L7), the seven lens elements being, in order from an object side to an image side, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L1), and a seventh lens element (L7); wherein each of the first lens element (L1), the second lens element (L2), the third lens element (L3), the fourth lens element (L4), the fifth lens element (L5), the sixth lens element (L6) and the seventh lens element (L6) has an object-side surface facing towards the object side (Fig 1), and an image-side surface facing towards the image side (Fig 1).
Toyama does not explicitly disclose wherein the object-side surface of the sixth lens element is convex in a paraxial region thereof and has a convex-to-concave shape changing from the paraxial region thereof to an off-axis region thereof there is an air gap between each of adjacent lens elements of the seven lens elements; wherein the optical image capturing system further comprises an aperture stop located on an object side of the third lens element.
With regards to dependent claims 11-19, these claims depend upon independent claim 10 and are therefore indicated as allowable.
(US 5,621,575 A) an optical image capturing system (Fig 1, wide angle lens system) comprising seven lens elements (L1-L7), the seven lens elements being, in order from an object side to an image side, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L1), and a seventh lens element (L7); wherein each of the first lens element (L1), the second lens element (L2), the third lens element (L3), the fourth lens element (L4), the fifth lens element (L5), the sixth lens element (L6) and the seventh lens element (L6) has an object-side surface facing towards the object side (Fig 1), and an image-side surface facing towards the image side (Fig 1).
Toyama does not explicitly disclose wherein the object-side surface of the sixth lens element is convex in a paraxial region thereof and has a convex-to-concave shape changing from the paraxial region thereof to an off-axis region thereof; there is an air gap between each of adjacent lens elements of the seven lens elements; wherein a maximum image height of the optical image capturing system is ImgH, an axial distance between the object-side surface of the first lens element and an image plane is TTL, and the following relationship is satisfied: 1.00 < TTL/ImgH < 1.70.
With regards to dependent claims 21-30, these claims depend upon independent claim 20 and are therefore indicated as allowable.
Additionally, Tsai et al. US 2015/0103227, Kawamura US 2014/0268367, Huang US 2013/0050846, and Hata et al. US 5,543,970 nor the prior the art of record, remedy the deficiency of Toyama. 
Claims 1-30 are allowed.
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical image capturing system comprising: “seven lens elements, the seven lens elements being, in order from an object side to an image side, wherein the object-side surface of the sixth lens element is convex in a paraxial region thereof and has a convex-to-concave shape changing from the paraxial region thereof to an off-axis region thereof; wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, and the following relationship is satisfied: 28 < V1-V2 < 42”, along with other claim limitations, is not disclosed or suggested by the prior of record.  Claims 2-9 are allowable due to dependency on independent claim 1. 
Specifically regarding the allowability of independent claim 10:  The prior art of record does not disclose or suggest an optical image capturing system comprising: “seven lens elements, the seven lens elements being, in order from an object side to an image side, disclose wherein the object-side surface of the sixth lens element is convex in a paraxial region thereof and has a convex-to-concave shape changing from the paraxial region thereof to an off-axis region thereof there is an air gap between each of adjacent lens elements of the seven lens elements; wherein the optical image capturing system further comprises an aperture stop located on an object side of the third lens 
Specifically regarding the allowability of independent claim 20:  The prior art of record does not disclose or suggest an optical image capturing system comprising: “seven lens elements, the seven lens elements being, in order from an object side to an image side, wherein the object-side surface of the sixth lens element is convex in a paraxial region thereof and has a convex-to-concave shape changing from the paraxial region thereof to an off-axis region thereof; there is an air gap between each of adjacent lens elements of the seven lens elements; wherein a maximum image height of the optical image capturing system is ImgH, an axial distance between the object-side surface of the first lens element and an image plane is TTL, and the following relationship is satisfied: 1.00 < TTL/ImgH < 1.70”, along with other claim limitations, is not disclosed or suggested by the prior of record.  Claims 21-30 are allowable due to dependency on independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872